DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16, 18-20, and 27, previously withdrawn from examination as being directed to a non-elected species, have been amended in the current reply so that they are now encompassed by an elected species. Thus, these claims are no longer considered withdrawn. The claims are now examined below, in response to Applicant’s amendments.

Election by Original Presentation
Claim 27 as currently amended is directed to a species of invention that is independent or distinct from the species of invention originally claimed for the following reasons: 
Claim 1 as originally presented was limited to a second antibody composition of b) comprising (a) at least one antibody that binds to the secondary targets and (b) at least one antibody that specifically binds to particles.
Claim 1 is amended in the current reply to now recite two additional species b)(ii) and b)(iii), which were not originally presented for examination. The originally presented species is 
The species of second antibody compositions b)(i)-(iii) are independent or distinct because they have different composition and binding specificities, as recited. Thus, they would bind to different components and produce different effects during the selection method. Species b)(i) contains at least two antibodies, one that binds to particles and another that binds to secondary targets. Species b)(ii) also contains at least two antibodies, but both bind to the same target (secondary target). Species b)(iii) may contain only one antibody, and is “directly particle-bound”, which is not a limitation of the other species. In addition, as researchers often commonly employ a defined set of reagents to conduct a series of experiments using a single defined assay format, the prior art applicable to one species would not likely be applicable to another species.
Claim 27 was previously presented as further limiting species of b)(i), since it depended from claim 1 which only recited this species. As currently amended, claim 27 is now presented as further limiting species b)(ii), and so now reads on a different type of second antibody composition than originally presented (i.e. b)(i)). In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (in particular, employing different search queries in text-based searches of the patent and non-patent literature in order to uncover art pertaining to the different antibody compositions).
Since applicant has received an action on the merits for the originally presented species of invention (i.e. species b)(i)), this invention has been constructively elected by original 
Accordingly, claims 1-2, 4-5, 8-12, 14-16, 18-22, and 27-28 are currently pending in the application, with claims 8, 10, 15, and 27 currently withdrawn. Claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 are subject to examination below. The claims are examined in light of the elected species previously of record (see Non-Final Rejection mailed 3/10/2021 at item 3), as well as in light of the originally presented species of b)(i) as the species of second antibody composition (as discussed above).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 part a) was amended as follows:

    PNG
    media_image1.png
    239
    748
    media_image1.png
    Greyscale

Because the “wherein” clause was inserted immediately before the phrase “under conditions to allow immunorosettes…to form”, the latter phrase now appears to modify “(b) the at least one antibody that binds to the secondary targets”. As a result, the claim as written might be read to suggest that it is merely the binding of the at least one antibody to the secondary targets which would take place “under conditions to allow immunorosettes of the target cells and the secondary targets to form”.
	However, it appears that the intended meaning should be that it is the “contacting the sample...” with both first and secondary antibody compositions which takes place “under conditions to allow immunorosettes…to form” (and not just the binding of the one antibody to secondary targets). 
	To correct, the claim could recite:
	…(b) the at least one antibody that binds to the secondary targets, wherein the contacting is performed under conditions to allow immunorosettes of the target cells and the secondary targets to form;

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 recites a selection method which uses in b)(i) “at least one antibody that specifically binds to particles”. 
Scope of the invention
An “antibody that specifically binds to particles” encompasses a large genus of antibodies, in which the antibodies may bind to any of a large genus of possible particles, including both biological particles (such as cells) or manufactured particles of any material composition, e.g. plastic beads or carboxydextran magnetic particles as disclosed in the instant specification (e.g., Fig. 1, [0079], [0096], [0126], [0159]).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including 
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials” available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of specifically binding to particles.
Actual Reduction to Practice/ Disclosure of drawings or structural chemical formulas
The specification discloses an anti-dextran antibody for binding to carboxydextran-coated magnetic particles as disclosed in the instant specification (e.g., Fig. 1, [0079], [0096], [0126], [0159]).
Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
Although Applicants disclose an actual reduction to practice of an anti-dextran antibody for binding to carboxydextran-coated magnetic particles, this species is insufficient to represent the large and highly variable genus of antibodies binding to particles.
The specification does not disclose any partial structure or other identifying characteristics of the antibodies, which are responsible for the desired function. The specification fails to disclose, for example, the sequences of the antibodies that would bind to various types of particles. The specification does not identify what particular amino acid residues of the antibodies are responsible for conferring the desired functional property of binding to particles. 

 A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The structural features common to the members of the genus are unknown; rather, it appears that there are no common structural features in view of the variation within the genus.
Furthermore, the limited disclosure would not put one skilled in the art in possession of any other antibodies having the claimed functional properties.
Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).

Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Level of skill and knowledge in the art
The level of skill in the art is high. In particular, methods for making and/or screening monoclonal antibodies with desired binding properties were well known in the art at the time of 
In summary, the specification fails to provide adequate written description for the genus of antibodies claimed, as the antibodies are described only in terms of desired functional properties (specifically binding to any of a large genus of “particles”) and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 9, 11-12, 14, 16, 18-22, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of claim 1 is unclear it is unclear if the secondary antibody composition comprises particles.
For example, part b)(i) refers to “at least one antibody that specifically binds to particles” but does not clearly state that the antibody is actually bound to the particles. This presents additional confusion because it would seem, from the later recitations of complexes involving 
Additionally, claim 1 b)(ii) is indefinite in reciting as follows:

    PNG
    media_image2.png
    240
    734
    media_image2.png
    Greyscale

	The last part of this passage refers to “…to form an antibody complex directly bound to particles”. As above, is unclear if this means that the second antibody composition of b)(ii) comprises particles or not.
	As written, the reference to “an antibody complex directly bound to particles” follows the phrase describing how the two antibodies are linked. Thus, as written, this passage seems to say that the linking of the antibodies results in formation of an antibody complex directly bound to particles. This does not make logical sense. Linking two antibodies would not seem to result in binding to particles. It is unclear how the particles come into play, and if they are indeed part of the second antibody composition.
Claim 1, starting at fifth-to-last line of the claim, recites:

    PNG
    media_image3.png
    172
    761
    media_image3.png
    Greyscale

	Thus, the claim recites the limitations “the particles” and “the immunorosette – particle complexes” and “the secondary target – particle complexes”.
	There is insufficient antecedent basis for these limitations in the claims.
	As noted above, alternatives b)(i) and b)(ii) are ambiguous and it is not clear whether particles are actually component parts of these second antibody compositions.
	Furthermore, particles are mentioned in both b)(i) and b)(ii), and b)(iii) also refers to “particle-bound” antibody.
	Thus, there are numerous different references in claim 1 to particles, which renders the subsequent references ambiguous. It is unclear what prior parts/elements are being referenced. It is not clear for example if Applicant is referring back to particles of b)(i), the particles of b)(ii), or both of these, etc.
Claim 2 recites the limitation “the particles”. There is insufficient antecedent basis for this limitation in the claims. As noted above, there are numerous different references in claim 1 to particles, such that the subsequent reference only to “the particles” is ambiguous. It is not clear for example if Applicant is referring back to particles as in b)(i) or b)(ii), or both of these, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 12, 14, 16, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (U.S. 6,645,727).
	Thomas et al. teach selection methods for enrichment or negative selection of mesenchymal progenitor cells. The methods use compositions of antibody complexes, including those containing an antibody specific for a cellular antigen (such as CD2, CD3, and other surface markers) linked to another antibody that binds to erythrocytes (erythrocytes are the elected species of secondary targets). See for example the abstract and col. 1, line 55 to col. 2, line 67; col. 5, lines 21-31; Fig. 2; Examples 1-7; claim 1.
	 The methods of Thomas et al. involve immunorosetting, whereby addition of the antibody compositions to the sample is performed under conditions allowing immunorosettes of cells and erythrocytes, as in claim 1 step a). See for example at Fig. 2; col. 2, lines 38-59; col. 5, lines 21-38; col. 6, lines 24-36; col. 8, line 64 to col. 9, line 39; col. 11, lines 4-6).
	Thomas et al. further teach contacting samples with combinations of tetrameric antibody complexes, i.e. with multiple antibody compositions. See col. 6, lines 30-36; Figure 2; Examples 2-7 and Tables 2-8. The methods may include more than one antibody complex with several antibodies specific to different antigens (col. 3, lines 25-57; col. 6, lines 24-34; col. 8, line 64 to col. 9, line 20; col. 10, lines 29-50; col. 11, lines 1-3, Examples 1-7). Each of the antibodies is linked to an antibody that binds to erythrocytes (such as anti-glycophorin A antibody). In particular, Thomas et al. exemplify contacting samples with two different cocktails containing 
	Thomas et al. therefore exemplify methods that use two or more cocktails of tetrameric antibody complexes, wherein each cocktail contains antibody complexes recognizing glycophorin A of erythrocytes (secondary targets) as well as different cellular antigens (thus binding to cells which are also particles), thereby reading on a first and second antibody composition as claimed (Examples 2-7). 
	For example, in Example 3 Thomas et al. exemplify a negative selection method using two cocktails of tetrameric antibody complexes. One cocktail contained bifunctional tetrameric antibody complexes recognizing glycophorin A (of erythrocytes) and CD2; and another cocktail contained bifunctional tetrameric antibody complexes recognizing glycophorin A as well as CD3 and Cd66b. It is noted that either cocktail could be construed as the “first” or “second” antibody composition, as both bind to secondary targets (erythrocytes) as well as to cells, which are particles. 
	Furthermore, Thomas et al. teach separating the immunorosettes from the remainder of the sample so as to obtain a sample enriched in mesenchymal progenitor cells, thereby reading on a method for separating target cells from non-target cells in a sample containing target cells, secondary targets and non-target cells. See, e.g., col. 2, lines 57-59 and claims 7-8.
	With respect to claim 5, Thomas et al. teach erythrocytes as discussed above.

	With respect to claim 12, Thomas et al. as above teach negative selection methods (see, e.g., col. 1, lines 55-57).
	With respect to claim 14, Thomas et al. teach erythrocytes which are cells and thus would necessarily have a density similar to a cell, while the particles (non-erythrocyte cells, e.g. CD2-bearing cells) would have a density different from erythrocytes. The instant specification also fails to include a specific or limiting definition for “similar” in this context, such that the reference anticipates the claim when given its broadest reasonable interpretation.
	With respect to claims 16 and 18, Thomas et al. as above teach separating the immunorosettes from the remainder of the sample so as to obtain a sample enriched in mesenchymal progenitor cells, thereby reading on a method for separating target cells from non-target cells in a sample containing target cells, secondary targets and non-target cells. See, e.g., col. 2, lines 57-59 and claims 7-8. This separation can be done by sedimentation (col. 9, lines 21-39; Example 1 at col. 11, lines 9-14). Example 3 states that cells were enriched “using the method described in Example 1”. Thus, it is clear that the embodiments of Thomas reading on the claims, such as that of Example 1, did involve separation by sedimentation. At a minimum, skilled in the art would have at once envisioned the disclosed techniques of separation by sedimentation to be applicable to all embodiments, including as the embodiment of Example 3 as discussed above. 
	With respect to claim 21, Thomas et al. contemplate samples including bone marrow (Example 1) and whole blood (col. 9, lines 40-45).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 19-20, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. 6,645,727) in view of Dinges et al. (WO 2012/083020 A2).
	Thomas et al. is as discussed in detail above, which teaches a method substantially as claimed in which erythrocytes (i.e., secondary targets) are immunorosetted. However, Thomas et al. do not specifically teach that the second antibody composition is bound to the particles prior to contacting with the sample, as in claims 2 and 4, or that the sample is contacted with a particle bound to antibodies that bind to the secondary target (claim 3). Thomas et al. do not specifically teach that the erythrocytes were added to the sample, as in claim 9, instead exemplifying use of samples that naturally contain erythrocytes. Along these same lines, Thomas et al. do teach target cells that are progenitor cells, thereby reading on claim 22 as above, but do not specifically teach the elected species of T cells (claim 28). Thomas et al. also fail to specifically teach separating the target cells from the immunorosette- particle complexes, as in claims 19-20.
	However, Dinges et al. also pertains to separation methods that employ linked antibodies for rouleaux (i.e., rosette) formation. Dinges et al. teach that one may perform such methods on samples that contain either endogenous RBCs or alternatively exogenously added RBCs. In 
	Therefore, with respect to claim 9, it would have been further obvious to perform the methods of Thomas et al. as above on samples containing exogenously added RBCs and one would be motivated to employ such samples where the sample to be separated is lacking or deficient in RBCs, so that cells of interest could still be immunorosetted with RBCs as intended. One would also be motivated to employ exogenously added RBCs in order to control the rate of reaction of immunorosetting, for example if one wanted to speed up the reaction rate so that separation could be performed more quickly. Put another way, it would have been obvious to provide RBCs (secondary targets) by applying this known technique as also taught by Dinges, in order to save time. One skilled in the art would have had a reasonable expectation of success as Dinges et al. taught that samples may contain either endogenous or exogenous RBCs.
	Along these same lines, it would have been further obvious to arrive at the claimed invention of claims 2-4 by applying the known technique of Dinges et al. of using exogenously added RBCs when performing the methods of Thomas et al., as well as by choosing from one of a finite number of ways of mixing the reagents used in the assay. 
	The courts have held that changes in the sequence of adding ingredients is a recognized legal precedent in establishing obviousness (MPEP 2144.04, IV., C). As a result, the ordinary artisan would have found it obvious to arrive at the claimed invention by selecting from one of a 
	With respect to claims 18-20, Dinges et al. further teaches that after rouleaux/ rosette formation, one can separate a target or an unwanted component from the RBC-containing rouleaux/ rosette by lysing the RBCs, e.g. using freeze-thaw (thermal dissociation), homogenization (i.e., physical) or RBC lysis agents (i.e., chemical). See at [0093], [0095] and claim 32.
	It would have been further obvious to lyse the RBCs within the immunorosette-magnetic particles when performing the methods of Thomas et al. by applying the known technique of Dinges et al. of lysing RBCs, thereby separating the target cells so that they may be recovered for further study.
	With respect to claim 22, Dinges et al. at Table 1 teach various target cell types that may be separated, as well as surface markers that may be targeted to achieve such separation. Among possible targets are various types of T cells, which can be targeted using surface markers such as CD2, CD3, CD4, CD8, and others.
	Thomas et al. teach that their antibody compositions may contain antibodies specific for CD2, CD3, CD4, CD8 and other surface markers (see, e.g., claim 1).
	It would have been obvious to one of ordinary skill in the art to employ the methods of Thomas et al. in order to separate samples comprising target cells that are T cells because Dinges et al. indicate that T cells were known in the prior art to be a known cell type of interest when performing separation methods, which also describes the methods of Thomas et al. Accordingly, one skilled in the art would have found it obvious to target T cells for separation so that cells of interest could be separated from T cells. One skilled in the art would have had a reasonable .

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered.
With respect to the IDS previously filed on 11/27/2018, Applicant is correct that all references had been made of record in the parent case. An annotated copy has been attached to 
With respect to the § 112(a) rejections, Applicant argues that Amgen v. Sanofi is not pertinent because the claims of that case were directed to a novel antibody per se, whereas the present claims are directed to methods.
	This is not found persuasive because MPEP 2163 draws no distinction between these two statutory categories of invention. The written description requirement applies to both statutory categories of invention. See MPEP 2163, “This is equally true whether the claimed invention is directed to a product or a process”. A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product. One would need to have possession of the antibodies in order to use them in the claimed process, and therefore they need to be adequately described. It is maintained that the holdings of the cited cases are also applicable to claims such as those at issue here. 
	See also University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004): 
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish the infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

	Similarly here, the claimed methods cannot be practiced without antibodies having the specific binding properties recited in the claims. Applicant’s argument that the claims are adequately described because they are directed to a method, not a product, is therefore unpersuasive.

	Applicant further asserts that the person skilled in the art will readily recognize the universality of the disclosure to any complementary binding system wherein the interaction is between an antibody that is specific for an antigen necessarily present on the particles.
	This is not found persuasive for reasons of record. With the exception of dextran which is present on a particular kind of dextran polymer-conjugated particle, the specification fails to identify what antigens might be present on particles. 
	For example, one cannot generalize an antibody binding to dextran to an antibody capable of binding to glass particles, for example. There is no suggestion in the disclosure of what antigens might be present in glass or other types of particles. One cannot extrapolate the special case of an anti-dextran antibody to the numerous other types of particles which do not contain dextran.
	It is maintained that this one species is not representative of the genus of antibodies binding to particles.
	Applicant further submits that antibodies capable of specifically binding particles are well known in the art, but does not point out where this is shown by the evidence of record. Applicant also refers here to antibodies capable of binding antigens as being well known, but this is not what is claimed. 
	Applicant is not merely claiming antibodies capable of binding antigens, but rather antibodies that specifically bind to particles. Particles are not the same as antigens, and particles do not necessarily contain antigens. 
	Applicant argues that it is a relatively trivial experiment to determine the strength and specificity of binding. 
	This is not found persuasive because the suggestion that one could screen antibodies to see if they have the claimed functional characteristics, is not a description of the genus of antibodies that actually have such functional characteristics.
While it is within the skill of the artisan to make and screen for antibodies having various desired functional properties, one cannot envision their structure i.e. the structures of the “hit” antibodies. Rather, the fact that screening would be necessary to screen to determine whether an antibody falls within the scope of the claim or not is further evidence that the genus is not adequately described. 
Screening amounts to only a plan for identifying the claimed antibodies, and is not a description of the antibodies themselves. Similarly, it was held in the University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004) that the disclosure of "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product," did not satisfy the written description requirement for claims requiring administration of a "compound that selectively inhibits PGHS-2"). See also, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336, 1344 (Fed. Cir. 2010) (recognizing distinction between requirements for written description and enablement), and Centocor, 636 F.3d 1350 ("The fact that a fully-human 
	Applicant further cites a Kolker Publication. A copy of the publication has not been made of record, but the examiner will address the reference insofar as it is characterized by Applicant in the reply on page 8. The examiner agrees with the general statement that “not each and every claim reciting an antibody fails to satisfy the written description requirement”. 
	Applicant discusses Example 7 of the Kolker Publication, directed to a genus of antibodies capable of binding protein X. However, this fact pattern is unlike the present case. Applicant is not claiming antibodies that bind to a protein, but rather antibodies that bind to a particle. Particles are not the same as protein antigens, and do not necessarily contain antigens at all. For example, glass particles would not be thought of as antigenic. The disclosed example of an anti-dextran antibody is viewed as a special case, one which is not representative of the genus.
With respect to the § 112(b) rejections, Applicant’s amendments have addressed most of the rejections. However, the amendments and arguments do not address the issue previously noted at item 23, second paragraph, which is maintained as above for reasons of record.
With respect to the § 102 rejections based on Thomas (U.S. 6,645,727), Applicant argues that Thomas fails to teach a single embodiment in which multiple antibody compositions were employed and in which one of the antibody composition included an antibody that binds to particles. See Applicant’s reply at pages 10-11.
It is maintained that Thomas does this feature, because the antibody compositions of Thomas bind to cells; and cells are particles. 
See at least Example 3, which represents a single embodiment in which multiple antibody compositions were employed (“Two cocktails of tetrameric antibody complexes were 
	Applicant argues that Thomas discloses two different ways or embodiments, one in which the antibody compositions are each conjugated to matrices such as magnetic beads and the other involving immunorosettes. Applicant also cites Peters as evidence that particle-based (e.g. immunomagnetic) separation and immunorosetting are “best characterized as alternatives”. See Reply at pages 10-11.
	This is not found persuasive because there are single embodiments within Thomas, namely those involving immunorosettes, which anticipate the claims as broadly recited. Thus, the rejection is not premised on the idea of combining different embodiments of Thomas. See above.
With respect to the § 103 rejections based on the combination of Thomas and Dinges, Applicant does not separately argue the additional limitations set forth in dependent claims 2-4, 9, or 22. Applicant argues only that the alleged deficiencies of Thomas are not remedied by Dinges. It is maintained that Thomas does teach the argued limitations, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.